Filed 7/7/11


       IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                             S180181
           v.                        )
                                     )                        Ct.App. 4 E046742
MELISSA KAY MURPHY,                  )
                                     )                     San Bernardino County
           Defendant and Appellant.  )                    Super. Ct. No. FSB060016
____________________________________)


        Defendant, Melissa Kay Murphy, submitted a false report to a deputy
sheriff, stating that her vehicle had been stolen. We granted review to decide
whether defendant‟s felony conviction under a general statute governing the
offering of a false instrument for filing in a public office (Pen. Code, § 115,
subd. (a)) is precluded by special statutes in the Vehicle Code that make it a
misdemeanor to make or file a false report of vehicle theft (Veh. Code, § 10501,
subd. (a)) or to file a false statement with the Department of Motor Vehicles (Veh.
Code, § 20). We conclude the Legislature intended that defendant‟s conduct be
prosecuted as a misdemeanor under Vehicle Code section 10501 and not under the
more general statute.
                              I. Facts and Procedure
        As relevant to the issues presented here, the facts are as follows: A San
Bernardino County sheriff‟s deputy discovered defendant‟s Chevrolet Malibu
crashed into a hillside. Based on the license plate number, the officer obtained the
owner‟s name and address and went to defendant‟s home to inquire about the
vehicle. Defendant told the officer that the car had been stolen, and the officer


                                          1
completed a stolen vehicle report on California Highway Patrol (CHP) form
No. 180. Defendant signed the completed form under penalty of perjury. The
information on a form No. 180 is routinely entered into a national stolen vehicle
database. Two days after the accident, defendant filed a claim with her insurance
company, stating under penalty of perjury that her vehicle had been stolen.
       Defendant was charged with three felonies: procuring or offering a false or
forged instrument for filing or recording (Pen. Code, § 115, subd. (a)), knowingly
presenting a false or fraudulent insurance claim (id., § 550, subd. (a)(4)), and
knowingly presenting a false statement in an insurance claim (id., § 550,
subd. (b)(1)). Evidence presented at trial established that the car had not been
stolen and that defendant had been driving the car herself when the accident
occurred. A jury convicted defendant on all three counts, and the trial court
sentenced her to three years‟ formal probation, conditioned upon her service of a
180-day jail term. On appeal, defendant challenged her conviction on the first
count, asserting that prosecution under Penal Code section 115 was precluded by
either of two more specific statutes applicable to her conduct, Vehicle Code
sections 20 or 10501, each of which establishes a misdemeanor offense. The
Court of Appeal affirmed the judgment of the trial court, and we granted
defendant‟s petition for review.
                                   II. Discussion
       The Legislature has adopted a statute, Vehicle Code section 10501, that
specifically and narrowly addresses defendant‟s conduct of filing a false vehicle
theft report, and makes that conduct a misdemeanor. Defendant contends that by
enacting that statute, the Legislature intended to preclude prosecution for this
conduct under a more general statute that imposes a more severe penalty.




                                          2
       A. The Williamson Rule
       Defendant‟s challenge is premised on a doctrine often referred to as the
Williamson rule, based on our decision in In re Williamson (1954) 43 Cal.2d 651,
654 (Williamson). Under the Williamson rule, if a general statute includes the
same conduct as a special statute, the court infers that the Legislature intended that
conduct to be prosecuted exclusively under the special statute. In effect, the
special statute is interpreted as creating an exception to the general statute for
conduct that otherwise could be prosecuted under either statute. (Ibid.) “The rule
is not one of constitutional or statutory mandate, but serves as an aid to judicial
interpretation when two statutes conflict.” (People v. Walker (2002) 29 Cal.4th
577, 586.) “The doctrine that a specific statute precludes any prosecution under a
general statute is a rule designed to ascertain and carry out legislative intent. The
fact that the Legislature has enacted a specific statute covering much the same
ground as a more general law is a powerful indication that the Legislature intended
the specific provision alone to apply. Indeed, in most instances, an overlap of
provisions is determinative of the issue of legislative intent and „requires us to
give effect to the special provision alone in the face of the dual applicability of the
general provision . . . and the special provision . . . . ‟ (People v. Gilbert [(1969)]
1 Cal.3d [475,] 481.)” (People v. Jenkins (1980) 28 Cal.3d 494, 505-506
(Jenkins), fn. omitted.)
       Absent some indication of legislative intent to the contrary, the Williamson
rule applies when (1) “each element of the general statute corresponds to an
element on the face of the special statute” or (2) when “it appears from the
statutory context that a violation of the special statute will necessarily or
commonly result in a violation of the general statute.” (People v. Watson (1981)
30 Cal.3d 290, 295-296 (Watson).) In its clearest application, the rule is triggered
when a violation of a provision of the special statute would inevitably constitute a

                                           3
violation of the general statute. In Williamson, for example, the defendant was
convicted under the general conspiracy statute, Penal Code section 182, of
conspiring to commit the crime of contracting without a license in violation of
section 7028 of the Business and Professions Code. A violation of Penal Code
section 182 was punishable as either a misdemeanor or a felony. The defendant
argued that his conduct was punishable only under a special statute, Business and
Professions Code former section 7030 (added by Stats. 1939, ch. 37, p. 384;
repealed by Stats. 1963, ch. 1883, § 2, p. 3867), which made it a misdemeanor to
“conspire[] with another person to violate any of the provisions of this chapter.”
This court agreed. We explained, “To conclude that the punishment for the
violation of section 7030 of the Business and Professions Code is stated in section
182 of the Penal Code, which deals with conspiracies in general, would be
inconsistent with the designation of the particular conspiracy as a misdemeanor.”
(Williamson, supra, 43 Cal.2d at p. 655; see also People v. Gilbert, supra, 1 Cal.3d
at p. 481 [prosecution for theft barred by special statute prohibiting use of false
statement to obtain welfare, because “any conduct which violated [the welfare
fraud statute] would also constitute a violation of the theft provision of the Penal
Code”].)
       On the other hand, if the more general statute contains an element that is
not contained in the special statute and that element would not commonly occur in
the context of a violation of the special statute, we do not assume that the
Legislature intended to preclude prosecution under the general statute. In such
situations, because the general statute contemplates more culpable conduct, it is
reasonable to infer that the Legislature intended to punish such conduct more
severely. For example, in Watson, supra, 30 Cal.3d 290, the defendant was
charged with second degree implied malice murder based on a fatal automobile
collision that occurred when the defendant was intoxicated and had been driving at

                                          4
excessive speeds. On appeal, the defendant argued that he could be convicted
only of vehicular manslaughter under Penal Code section 192 because that statute
specifically addressed killing while driving a vehicle, whereas the murder statute
was a more general statute that addressed a broad range of unlawful killings. We
rejected that argument because a murder conviction requires a finding of malice,
while vehicular manslaughter requires only gross negligence. Because of the
different mental state required, “a violation of the vehicular manslaughter statute
would not necessarily or commonly result in a violation of the general murder
statute. Thus, the Williamson rule is inapplicable.” (Watson, supra, at p. 296.)
       However, that the general statute contains an element not within the special
statute does not necessarily mean that the Williamson rule does not apply. “It is
not correct to assume that the [Williamson] rule is inapplicable whenever the
general statute contains an element not found within the four corners of the
„special‟ law. Rather, the courts must consider the context in which the statutes
are placed. If it appears from the entire context that a violation of the „special‟
statute will necessarily or commonly result in a violation of the „general‟ statute,
the Williamson rule may apply even though the elements of the general statute are
not mirrored on the face of the special statute.” (Jenkins, supra, 28 Cal.3d at
p. 502.)
       For example, in People v. Ruster (1976) 16 Cal.3d 690 (Ruster), this court
compared the general statute prohibiting forgery with the special misdemeanor
statute prohibiting unemployment insurance fraud. In Ruster, the defendant filed
claims for unemployment benefits using a false name and Social Security number.
He was prosecuted under the general forgery statute, Penal Code section 470. The
defendant argued that his actions could be prosecuted only under section 2101 of
the Unemployment Insurance Code, which made it a misdemeanor to “willfully
make a false statement [or] representation or knowingly fail to disclose a material

                                           5
fact . . . to obtain . . . any benefit or payment” for unemployment insurance.
(Unemp. Ins. Code, former § 2101, subd. (a).) The People argued that because
one element of forgery — the signing of the name of another — is not an element
of Unemployment Insurance Code section 2101, that statute “does not supplant”
Penal Code section 470 when unemployment fraud involves forgery. (Ruster,
supra, at p. 695.) We rejected the People‟s argument and applied the Williamson
rule to preclude the forgery prosecution. We stated that “the Legislature
unquestionably contemplated that the special statute might be violated by means
of forgery. Indeed, applying for aid under a false identity, which entails signing
eligibility questionnaires and pay certification cards with a false name, is
apparently one of the most common forms of unemployment insurance fraud.”
(Ruster, supra, at p. 699.)

       B. Application of the Williamson Rule to the Facts of the Present Case
       Applying these principles, defendant contends that her conviction under
Penal Code section 115 was precluded by Vehicle Code section 10501, which
makes it “unlawful for any person to make or file a false or fraudulent report of
theft of a vehicle required to be registered under this code with any law
enforcement agency with intent to deceive.” (Veh. Code, § 10501, subd. (a).)
This offense is a misdemeanor unless the person has been previously convicted of
the same offense, in which case it is punishable as either a misdemeanor or a
felony. (Veh. Code, §§ 10501, subd. (b), 40000.9.) Defendant‟s conduct plainly
comes within the terms of Vehicle Code section 10501. By comparison, the
statute under which she was convicted, Penal Code section 115, provides: “Every
person who knowingly procures or offers any false or forged instrument to be
filed, registered, or recorded in any public office within this state, which




                                           6
instrument, if genuine, might be filed, registered, or recorded under any law of this
state or of the United States, is guilty of a felony.” (Pen. Code, § 115, subd. (a).)
       Penal Code section 115 is more general than Vehicle Code section 10501
because it applies to a broader range of documents that may be filed in any public
office. Each element of section 10501 has a counterpart in section 115. A vehicle
theft report that has been filed necessarily was “offer[ed]” for filing. A report that
has been filed with a law enforcement agency necessarily has been filed with a
“public office.” If the report has been filed, it is necessarily a document that “if
genuine, might be filed, registered, or recorded.” And if it has been filed with
intent to deceive, it has been filed “knowingly.” The main issue in dispute in the
present case is whether a violation of section 10501 would necessarily or
commonly include the filing of an “instrument.”

              1. Application of the Williamson Rule When a Special Statute Can
              be Violated in Two Different Ways, One of Which Does Not Violate
              the General Statute
       The People argue that a violation of Vehicle Code section 10501 would not
commonly result in a violation of Penal Code section 115 because the making of a
false oral report is just as common a means of violating section 10501 as the filing
of a written report — and the former would never violate section 115. A violation
of section 115 requires the offering of an “instrument.” An instrument is, at a
minimum, a type of document. Vehicle Code section 10501, on the other hand,
applies to any false stolen vehicle report that is “ma[d]e” or “file[d].” The plain
language of section 10501 does not require that the report be in writing. Although
no published case has interpreted section 10501, its use of the phrase “make or
file” a false report indicates an intent to include both an oral report — which can
be “ma[d]e” — and a written report — which can be “file[d].”




                                           7
       The People contend that when applying the Williamson rule to a special
statute that may be violated in two different ways, we should take into account
both means of violating the statute. Defendant, on the other hand, contends that
we should focus only on the phrase in Vehicle Code section 10501 that applies to
the filing of a false vehicle theft report and we should determine whether the
present conduct commonly would violate Penal Code section 115. For the reasons
explained below, defendant is correct.
       Our cases have applied the Williamson rule without giving any
consideration to the circumstance that a different clause of the special statute at
issue could have been violated without violating the general statute. In
Williamson itself, the special statute at issue contained two clauses; it applied to
“any person who acts in the capacity of a contractor without a license, and any
person who conspires with another person to violate any of the provisions of this
chapter.” (Bus. & Prof. Code, former § 7030; quoted in Williamson, supra, 43
Cal.2d at p. 653, fn. 2.) We held that a defendant who violated the second clause
could not be prosecuted under the general conspiracy statute, and we reached that
conclusion without regard for the circumstance that a violation of the first clause
would not violate the conspiracy statute. (Williamson, supra, at pp. 654-655.)
       Similarly, as noted above, we concluded in Ruster, supra, 16 Cal.3d at page
699, that former section 2101 of the Unemployment Insurance Code, which made
it a “misdemeanor to „willfully make a false statement or representation or
knowingly fail to disclose a material fact to obtain . . . any benefit or payment‟ ”
(Ruster, at p. 695, italics omitted) for unemployment insurance precluded a
prosecution for forgery based on the defendant‟s signing a false name to his
application for unemployment benefits. We held that the special statute precluded
application of the general statute because the Legislature clearly contemplated that
unemployment insurance fraud would be committed by forgery and “applying for

                                           8
aid under a false identity, which entails signing eligibility questionnaires and pay
certification cards with a false name, is apparently one of the most common forms
of unemployment insurance fraud.” (Ruster, supra, at p. 699.) We applied the
Williamson rule without concern for the fact that the unemployment fraud statute
could be violated by making a material omission, which would not violate the
forgery statute.
       Likewise, in People v. Gilbert, supra, 1 Cal.3d 475, we concluded that a
special statute dealing with welfare fraud precluded prosecution for theft under the
general theft statute. The welfare fraud statute contained two clauses, one
applicable to persons who fraudulently obtain aid and one applicable to persons
who fraudulently attempt to obtain aid. We applied the Williamson rule to a
defendant who had fraudulently obtained aid, even though the alternative means of
violating the statute would not constitute theft. (Gilbert, supra, at pp. 479-481.)
       The People rely on two Court of Appeal cases to support its argument that
if the specific statute can be violated in two different ways, only one of which
violates the general statute, the Williamson rule does not apply. In People v.
Chardon (1999) 77 Cal.App.4th 205, the defendant was stopped for a traffic
violation and signed her sister‟s name to a notice to appear. She was prosecuted
under Penal Code section 529, which prohibits false impersonation. She argued
that prosecution under that statute was precluded by a special statute, Vehicle
Code section 40504, subdivision (b), which prohibits signing a false or fictitious
name on a promise to appear. The court rejected the defendant‟s argument,
reasoning that whereas signing a false name — someone else‟s name — on a
promise to appear would commonly violate both statutes, signing a fictitious name
on the promise to appear is an equally common violation of the Vehicle Code
statute that does not result in a violation of the Penal Code statute. (People v.
Chardon, supra, at p. 214.) Thus, the court concluded that a violation of the

                                          9
special statute would not necessarily or commonly result in a violation of the more
general statute.
       In People v. Powers (2004) 117 Cal.App.4th 291 (Powers), the defendant
filed a false fishing activity report with the Department of Fish and Game. He was
charged with violating Penal Code section 115 which, as noted above, prohibits
the offering of a false instrument for filing in a public office. The defendant
argued that prosecution under section 115 was precluded because his conduct
violated a regulation requiring him to keep and submit a complete and accurate
record of fishing activities, and a violation of that regulation constituted a
misdemeanor. (Cal. Code Regs., tit. 14, § 190; Fish & G. Code, § 12000,
subd. (a).) The court rejected defendant‟s argument, concluding that a violation of
the recordkeeping regulation would not commonly result in a violation of section
115, for two reasons. First, section 115 required that the defendant “knowingly”
offer a false instrument, whereas the regulation contained no scienter requirement.
Thus, a person could be guilty of the misdemeanor offense if he or she
unknowingly filed an inaccurate fishing report. Second, section 115 required
filing a false document, whereas a person could be guilty of the misdemeanor
offense for failing to file a fishing report altogether. In this situation, the person
would be guilty of violating the special statute but would not have violated section
115. (Powers, supra, at p. 299.)
       It is debatable whether these appellate court cases actually support the
approach the People urge us to adopt, because, as noted earlier, each situation
requires a determination of legislative intent based on “the entire context” of the
statutes at issue. (Jenkins, supra, 28 Cal.3d at p. 502.) In any event, our own
decisions, described earlier, are inconsistent with the People‟s position. The sole
focus in Williamson, Ruster, and Gilbert on the clause in the special statute that is
reflected in the general statute supports defendant‟s position: even though the

                                           10
making of a false oral report of vehicle theft would not violate the general statute,
our analysis should focus on the question of whether the filing of a false vehicle
theft report would necessarily or commonly result in a violation of Penal Code
section 115.
       This approach is consistent with the rationale underlying the Williamson
rule. In adopting a specific statute, the Legislature has focused its attention on a
particular type of conduct and has identified that conduct as deserving a particular
punishment. Consequently, we infer that the Legislature intended that such
conduct should be punished under the special statute and not under a more general
statute which, although broad enough to include such conduct, was adopted
without particular consideration of such conduct. Whether the Legislature has
addressed the specific conduct in a separate statute rather than in a clause or
subdivision of a statute that includes other conduct is not determinative in our
effort to discern the Legislature‟s intent.

               2. Does a False Vehicle Theft Report Necessarily or Commonly
               Constitute a False Instrument?
       The People contend that even if our analysis focuses on the filing of a false
written report, such conduct would not necessarily or commonly violate Penal
Code section 115 because a written vehicle theft report is not necessarily an
“instrument” within the meaning of section 115. The People assert that the vehicle
theft report in the present case qualifies as an instrument only because it includes
certain formalities — specifically, it was signed by defendant under penalty of
perjury. On the other hand a less formal document (such as a handwritten letter,
not signed under penalty of perjury), according to the People, would not constitute
an “instrument.” Thus, the People argue, the Legislature did not intend to




                                              11
preclude the more severe punishment for the filing of a false vehicle theft report
that does constitute an “instrument.”1 Defendant, on the other hand, contends that
under the definition of “instrument” established in recent Court of Appeal
decisions, any written vehicle theft report constitutes an instrument.
       There currently is no precise, generally accepted definition of the term
“instrument” for purposes of Penal Code section 115. Early decisions interpreted
the term narrowly. People v. Fraser (1913) 23 Cal.App. 82, 85 (Fraser), defined
an instrument, as used in section 115, as a written and signed agreement,
“delivered by one person to another, transferring the title to or creating a lien on
real property, or giving a right to a debt or duty.” Cases following Fraser
concluded that a variety of documents not meeting this definition were not
“instruments” within the meaning of section 115. (See, e.g., People v. Fox (1977)
73 Cal.App.3d 178, 180-182 [affidavit of voter registration]; People v. Olf (1961)
195 Cal.App.2d 97, 101 [application for a permit to issue securities]; see also
People v. Wood (1958) 161 Cal.App.2d 24, 28-29 [questioning whether documents
containing false information filed with the Department of Motor Vehicles were
instruments under § 115, but holding that even if they were, prosecution under
§ 115 was precluded by special Veh. Code section making the filing of such
documents a misdemeanor].)
       More recent cases construing Penal Code section 115, however, have
rejected Fraser‟s definition and have expanded the meaning of “instrument” to

1      The People also suggest that because defendant‟s conduct in signing the
report under penalty of perjury makes her crime more egregious than that of a
person who submits a false report without a signature under penalty of perjury, the
greater punishment is justified. We do not address the entirely different issue of
whether the filing of a false vehicle theft report could be the basis of a prosecution
under Penal Code section 118, the statute that specifically addresses perjury, if the
elements of that offense were established. (Cf. Jenkins, supra, 28 Cal.3d 494.)



                                          12
include a broader range of documents that are filed or registered with a public
entity. (See, e.g., People v. Hassan (2008) 168 Cal.App.4th 1306, 1315-1316
[confidential marriage certificates]; Powers, supra, 117 Cal.App.4th at pp. 294-
295 [fishing activity records filed with Dept. of Fish & Game]; People v. Tate
(1997) 55 Cal.App.4th 663, 667 [work referral forms documenting hours worked
by probationer on community service project]; People v. Parks (1992) 7
Cal.App.4th 883, 885 [temporary restraining order]; Generes v. Justice Court
(1980) 106 Cal.App.3d 678, 682 [deed filed by defendant, purporting to convey an
easement to herself].)
       These cases have rejected Fraser’s restrictive definition of “instrument”
without attempting to create an alternative, comprehensive definition of that term.
(See, e.g., People v. Parks, supra, 7 Cal.App.4th at p. 887 [“Whatever else may be
meant by the word „instrument,‟ on these facts we find that protection of judicial
and public records such as the documents in this case was clearly within the
legislative intent of section 115.”].) Defendant cites a definition that was quoted,
but not explicitly adopted, in Powers, supra, 117 Cal.App.4th at page 297: a
document is an instrument if “ „the information contained in the document is of
such a nature that the government is required or permitted by law, statute or valid
regulation to act in reliance thereon; or . . . the information contained in the
document materially affects significant rights or duties of third persons, when this
effect is reasonably contemplated by the express or implied intent of the statute or
valid regulation which requires the filing, registration, or recording of the
document.‟ ([State v. Price (Wn. 1980) 620 P.2d 994,] 999.)” The People, on the
other hand, cite other definitions that also were quoted, but not explicitly adopted,
in Powers, supra, at pages 294-295: an instrument is “a „formal legal document
whereby a right is created or confirmed, or a fact recorded; a formal writing of any



                                          13
kind . . . drawn up and executed in technical legal form, so as to be of legal
validity.‟ (Oxford English Dict. (2d ed. CD-ROM 1994).”2
       Although it has been observed that “the word [instrument] is usually
limited to more formalized documents” (Powers, supra, 117 Cal.App.4th at
p. 294), no case has identified what formalities are required in order to qualify a
document as an instrument. Rather, in deciding whether Penal Code section 115
applies, the more recent cases have focused on the purpose of the statute, which is
the “protection of judicial and public records.” (People v. Parks, supra, 7
Cal.App.4th at p. 887; see also People v. Tate, supra, 55 Cal.App.4th at p. 667.)3
The People do not identify what formalities would be required, at a minimum, to
render a vehicle theft report an instrument, but take the position that a signature
under penalty of perjury is sufficient. The People‟s position is that as long as
some forms of vehicle theft reports — such as, for example, a handwritten note not
presented under penalty of perjury — would be considered too informal to qualify
as instruments, the Williamson rule does not apply.



2      The jury instructions given in defendant‟s case referred to a “false
document,” and did not use the term “instrument.” (See 2 Judicial Council of Cal.,
Crim. Jury Instns. (2011) Related Issues to CALCRIM No. 1945, Meaning of
Instrument, p. 53 [“Modern cases have interpreted the term „instrument‟
expansively, including any type of document that is filed or recorded with a public
agency that, if acted on as genuine, would have the effect of deceiving
someone”].)
3       For example, in Powers, supra, 117 Cal.App.4th at page 297, the court
reasoned that legally mandated fishing records filed with the Department of Fish
and Game should be considered instruments because the department relies upon
them to set fishing limits and manage fisheries. In People v. Hassan, supra, 168
Cal.App.4th at page 1316, the court concluded that confidential marriage
certificates are instruments “given the requirement that they be recorded, their
importance, and the vast legal consequences that flow from them.”



                                          14
       We need not resolve the question of how the term “instrument” should be
defined in order to resolve the issue before us. Even assuming, as the People
contend, that a certain level of formality is necessary to render a vehicle theft
report an instrument, the filing of a false vehicle theft report would commonly
violate Penal Code section 115. The form used for the written report in the present
case, CHP form No. 180, calls for a signature under penalty of perjury. Although
the record does not reveal how frequently the form is used, the form itself states
that it is “furnished to all peace officers by the California Highway Patrol,”
presumably to provide a uniform format for the filing of such reports. The deputy
sheriff who took the report from defendant testified that he would fill out such a
form whenever someone reported a stolen vehicle. We may reasonably infer that
other law enforcement agencies routinely use this form or a similar one.
       The present case is analogous to Ruster, supra, 16 Cal.3d 690. In Ruster
we held that a prosecution for forgery was precluded by a specific statute that
made it a misdemeanor to make a false statement or representation to obtain any
unemployment insurance payment. Although this provision in the unemployment
insurance fraud statute could be violated without committing a forgery, we
concluded that “applying for aid under a false identity, which entails signing
eligibility questionnaires and pay certification cards with a false name, is
apparently one of the most common forms of unemployment insurance fraud.”
(Id. at p. 699.) Here, even if a false vehicle theft report may on occasion be filed
in other, less formal formats, it seems safe to assume that the filing of CHP form
No. 180 or a comparable form is one of the most common means of violating
Vehicle Code section 10501.
       Consequently, the filing of a false vehicle theft report in violation of
Vehicle Code section 10501 would commonly result in a violation of Penal Code
section 115. Accordingly, under the Williamson rule, we infer that the Legislature,

                                          15
in specifying that such conduct constitutes a misdemeanor, intended to create an
exception to the felony punishment specified in the more general statute. It
follows that defendant should not have been charged with violating section 115
and her conviction on that charge must be reversed.4
                                 III. Conclusion
        The judgment of the Court of Appeal affirming defendant‟s conviction on
count I is reversed.
                                                 CANTIL-SAKAUYE, C. J.


WE CONCUR:

    KENNARD, J.
    BAXTER, J.
    WERDEGAR, J.
    CHIN, J.
    CORRIGAN, J.
    *HUFFMAN, J.P.T.




4      Because defendant‟s conviction must be reversed, we need not reach the
issue of whether defendant‟s prosecution under Penal Code section 115 is also
precluded by Vehicle Code section 20.
*      Associate Justice of the Court of Appeal, Fourth Appellate District,
Division One, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                         16
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Murphy
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 180 Cal.App.4th 905
Rehearing Granted

__________________________________________________________________________________

Opinion No. S180181
Date Filed: July 7, 2011
__________________________________________________________________________________

Court: Superior
County: San Bernardino
Judge: Bryan Foster

__________________________________________________________________________________

Counsel:

Helen S. Irza, under appointment by the Supreme Court, for Defendant and Appellant.

Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, Dane R. Gillette, Chief Assistant
Attorney General, Gary W. Schons, Assistant Attorney General, Steve Oetting and Meredith A. Strong,
Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Helen S. Irza
Law Offices of Helen Simkins Irza
3525A Del Mar Heights Rd. #216
San Diego, CA 92130
(858) 366-2680

Meredith A. Strong
Deputy Attorney General
110 West A Street, Suite 1100
San Deigo, CA 92101
9619) 645-2297